Case: 13-30846      Document: 00512618870         Page: 1    Date Filed: 05/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 13-30846                                FILED
                                                                               May 5, 2014
                                                                             Lyle W. Cayce
CRAIG B. SCHNEIDER,                                                               Clerk

                                                 Plaintiff - Appellant
v.

GULF INDUSTRIES, INCORPORATED,

                                                 Defendant - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-342


Before BARKSDALE, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.